Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 

Response to Applicants Arguments/Amendments

	Examiner has carefully considered the amendments and remarks. The specification objection has been obviated.

Applicants are arguing that the Hariri reference is not adequate prior art.  Hariri has a priority date that is before applicants’ priority date.  Examiner will be using an earlier version of the Hariri reference (US 20030032179).  This reference does indeed teach placing the placenta material in an anticoagulant solution at the claimed 

Examiner would also like to point out that the way that the claims are currently drafted suggest that the depletion of CD14+ macrophage cells results from exposure to the refrigeration process.

  Furthermore, an additional search was carried out and another reference, Liu, is now being used as the primary reference.   Liu also teaches that placental material can be refrigerated, resulting in the placental material exhibiting a significant reduction in deterioration.  

After careful consideration, examiner is dropping the ODP rejections previously made because the instant invention involves an intact placenta, not a chorionic membrane or placental product.  Therefore, the placenta mentioned in the instant set of claims is structurally distinct from the other structures in the claims of the patents and application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 depends from claims 15 and 1.  Claim 16 states “the placental product” and there is no mention of “a placental product” in either claims 1 or 15.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2,5,12-16,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Hariri (US 20030032179), and Kuypers (WO 2008156659)

	Liu teaches obtaining a placenta with a chorion and/or optionally an amnion (placental biomaterial) (Paragraph 1, Paragraph 17, Paragraphs 92-94).  Paragraph 101 states that the placental biomaterial can be composed of living cells.  Liu even teaches that the placental biomaterial can be refrigerated at a temperature of about 2 degrees C to about 8 degrees (Paragraph 93).  Liu states that biomaterial can be stored at this as in instant Claim 1a, part of Claim 1b, Claim 1c
Liu appears to teach a refrigeration process of longer duration, instead of a briefer one that is claimed which lasts for about 30 to 60 minutes.  However, an artisan would have been motivated to have included a shorter refrigeration period as claimed.  Hariri teaches that the placenta can be recovered shortly after its natural expulsion after birth.  Paragraphs 52-54 of Hariri specifically state that the placenta is preferably recovered after expulsion under aseptic conditions and stored in an anticoagulant solution during a perfusion process at temperature of 5-25 degrees.  Such a storage process can last up to 48 hours; therefore, the range of 30 mins to 60 mins is encompassed by this time frame.  An artisan would have been motivated to have included such a perfusion process under refrigeration because the storage in the anticoagulant solution helps to remove unwanted blood/blood cells/blood clots from the placental material.  Because these teachings of Hariri can be used to remove unwanted blood cells and clots, it would have been obvious to have incorporated the shorter refrigeration process of Hariri into the process taught by Liu. Because the process taught by Hariri is done nearly immediately after the placenta is received, it would take place before additional steps such as cryopreservation occurs.  The refrigeration process taught by Hariri inherently deplete/inactivate/kill functional CD14+ cells as in instant Claims 1b, 5,13-14,
as in instant Claims 1b, 13-14
Dependent Claims taught by Liu
Liu teaches that the placental biomaterial can be treated with anti-TNF-alpha antibody or IL-10 (Paragraph 81) as in instant Claim 12
Liu teaches that a single layer of amnion or less than a whole amnion can be used (Paragraph 102-103).  Therefore, not all the amnion is required and thus some layers of amnion can be removed (Paragraphs 102-103) as in instant Claim 15.
Liu’s placental product can be used in the treatment of an injury (Paragraph 124) as in instant Claim 18.
Dependent Claims taught by Hariri 
	The anticoagulant solution taught by Hariri would effectively remove substantially all vascularized tissue or vascularized tissue derived immunogenic cells from the placenta and or chorionic membrane (Paragraphs 52-54) as in instant Claim 2, 
	The refrigeration period in an anticoagulant would remove blood clots from the placenta (Paragraph 52-54) as in instant Claims 13-14.
	Hariri teaches that the amniotic epithelial cells are very valuable because they can differentiate into epithelial tissue such as corneal surface epithelium (Paragraph 8).  One of the main wounds/injuries that Liu treats is damage to the cornea (Paragraph 13, as in instant Claim 16.

	 Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.

Claims 1,3-4,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Hariri (US 20030032179), Kuypers (WO 2008156659),  and Wang (US 20060228339)

	Liu, Hariri, and Kuypers apply as above to teach claim 1 and already teach removing substantially all the vascularized tissue/immunogenic cells from the placenta or chorionic membrane as discussed above.   Neither Liu and/or Hariri teach the removal of the trophoblast layer.  However, at the time of applicants’ invention, it would have been obvious to have removed the trophoblast layer since it is routinely removed in preparation of graft material as taught in Wang (Page 3[35;39]; Page4[54;59]; Page 6[87].  The removal of the trophoblast layer exposes the basement membrane layer which can also be used to seed cells (Paragraph 156).    Wang also teaches the application of trypsin (a serine protease) to help loosen the trophoblast layer from the chorion membrane.  After the addition of the enzyme the trophoblast layer is removed with a rubber scrapper (Pages 5-6[85-87]) as in instant Claims 3, 4,17

.


Claims 1,7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Hariri (US 20030032179), Kuypers (WO 2008156659), and Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, 

Liu, Hariri, and Kuypers apply as above to teach claim 1.  Liu does not teach a cryopreservation process that results in viable cells.  However, the cryopreservation process of Kubo produces viable cells which are capable of differentiating and subsequently better integrating in the injury/graft area.  An artisan would have been motivated to have used such cryopreserved graft material because Kubo found that its cryopreserved placental biomaterial was accepted by the host without noticeable host cell infiltration (Abstract).  Therefore, to better facilitate graft integration, a person of ordinary skill in the art would have been motivated to have used the cryopreservation process of Kubo which maintained viability in placental graft material.  Kubo had taught that DMSO (a type of cell-permeating cryopreservative) can be used to successfully cryopreserve placental material (Abstract, Materials and Methods Section).  as in instant Claim 7, The Materials and Methods Human Tissues Section further states that as in instant Claim 8.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.


Claims 1,11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Hariri (US 20030032179), Kuypers (WO 2008156659), and Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” Investigative Ophthalmology and Visual Science, June 2001, Vol 42, No. 7, Strom (US 20030235563)

	Liu, Hariri, Kuypers, and Kubo apply as above.  Kubo teaches cryopreserving a placental product/membrane in DMSO at -80C which ensures high cell viability (Materials and Methods Section).  However, Kubo fails to state specifically how the temperature is slowly lowered to -80C.  Strom teaches how the temperature is lowered effectively in order to preserve the viability of cells during cryopreservation.  Strom lowers the temperature approximately one degree per a minute (5.6 Cryopreservation of Placental Derived Cells, Paragraph 98).  An artisan would have been motived to have used such a slow decrease in the temperature to ensure a higher cell viability.  Paragraph 98 of Strom states that the cell viability can be in the range of 70-95%.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence to evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657